                      Case 3:19-cv-03935-SK Document 22 Filed 05/29/20 Page 1 of 6




               1 ERNEST GALVAN – 196065
                 MICHAEL S. NUNEZ – 280535
               2 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               3 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
               4 Facsimile: (415) 433-7104
                 Email:       egalvan@rbgg.com
               5              mnunez@rbgg.com
               6 Attorneys for Plaintiffs
               7
               8                            UNITED STATES DISTRICT COURT
               9        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
              10
              11 CALIFORNIA COUNCIL OF THE                     Case No. 3:19-cv-03935-SK
                 BLIND; ALICE “MARGIE” DONOVAN;
              12 ROGER OBERHOLZER; and SHANNON                 PLAINTIFFS’ RESPONSE TO ORDER
                 DILLON,                                       TO SHOW CAUSE AND NOTICE OF
              13                                               MOTION AND MOTION FOR
                           Plaintiffs,                         ADMINISTRATIVE RELIEF FROM
              14                                               GENERAL ORDER 56
                      v.
              15                                               Judge: Hon. Sallie Kim
                 CINEMA WEST, LLC; and PALLADIO                Action Filed: July 9, 2019
              16 CINEMAS, LLC,                                 Trial Date:   None Set
              17               Defendants.
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                   Case No. 3:19-cv-03935-SK
                    PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE AND NOTICE OF MOTION AND MOTION FOR
[3524378.3]                            ADMINISTRATIVE RELIEF FROM GENERAL ORDER 56
                      Case 3:19-cv-03935-SK Document 22 Filed 05/29/20 Page 2 of 6




               1                                    NOTICE OF MOTION
               2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
               3         PLEASE TAKE NOTICE that, PLAINTIFFS CALIFORNIA COUNCIL OF THE
               4 BLIND; ALICE “MARGIE” DONOVAN; ROGER OBERHOLZER; and SHANNON
               5 DILLON will and hereby do move that the Court find that Plaintiffs have satisfied the
               6 Court’s May 21, 2020 Order to Show Cause and move, pursuant to Northern District Civ.
               7 L. R. 7-11 and ¶ 9 of General Order 56 that the Court grant the parties administrative relief
               8 from General Order 56 by: (1) vacating the obligation to conduct a mediation, or if the
               9 court believes that a mediation is warranted, alternatively requiring the parties to conduct a
              10 remote mediation by video conference or phone within thirty days, (2) immediately
              11 opening discovery, and (3) setting an early case management conference date.
              12         As required by Local Rule 7-11(a), Plaintiffs’ counsel attempted unsuccessfully to
              13 obtain a stipulation to jointly request that the Court vacate the General Order 56
              14 requirement to conduct a mediation. Declaration of Ernest Galvan ¶ 4.
              15                                      INTRODUCTION
              16         Plaintiffs’ motion requests relief necessary to advance this case. Absent Plaintiffs’
              17 requested relief, the case will languish for several additional months.
              18         Plaintiffs have diligently prosecuted this action. The parties followed the pre-
              19 mediation procedures provided for in General Order 56. The parties scheduled an in-
              20 person mediation for April 7, 2020 with James F. Hodgkins, a private mediator on the
              21 Court’s ADR panel. When the Covid-19 pandemic caused the suspension of in-person
              22 mediations, Plaintiffs’ counsel sought to convert the April 7, 2020 session to an audio or
              23 video conference. Defense counsel declined to participate in an audio or video conference
              24 session on April 7, 2020, and instead suggested that the parties continue to communicate in
              25 writing to try to resolve the matter. Plaintiffs’ counsel have since provided defense
              26 counsel with a written settlement demand, which defense counsel rejected.
              27         Plaintiffs’ counsel did not file the required this motion on time on April 27, 2020
              28 due to mistake of counsel regarding the tolling effect of the various Covid-19 notifications.

                                                            1                      Case No. 3:19-cv-03935-SK
[3524378.3]           PLAINTIFFS’ RESPONSE TO OSC AND ADMIN.MOTION FOR RELIEF FROM GENERAL ORDER 56
                      Case 3:19-cv-03935-SK Document 22 Filed 05/29/20 Page 3 of 6




               1 Declaration of Ernest Galvan (“Galvan Decl.”) ¶ 3. Plaintiffs’ counsel apologizes for any
               2 inconvenience caused by this mistake.
               3         As explained below, the purposes of General Order 56 have been more than met by
               4 the pre-litigation meetings in this case, timely initial disclosures, timely on-site inspection,
               5 and in-person settlement conference. What has held up the case is the difficulty of setting
               6 a mediation during the pandemic. Plaintiffs have in the meantime exhausted efforts to
               7 reach a settlement, and now request that the case be allowed to proceed. It is possible that
               8 this case may be one of those that can settle after some focused discovery.
               9 STEPS TAKEN BY PLAINTIFFS TO ACHIEVE A NEGOTIATED RESOLUTION
              10         In June 2018, Plaintiff Donovan sent a demand letter to Defendants asking that
              11 Defendants work with her to resolve problems accessing audio description services at
              12 Palladio 16 Cinema informally. Declaration of Michael Nunez ¶ 2 (“Nunez Dec.”). The
              13 parties were unable to resolve the matter informally. Id. On July 9, 2019, Plaintiffs filed
              14 this action alleging that Defendants Cinema West and Palladio Cinemas failed to provide
              15 them with effective access to audio description services.
              16         The parties then proceeded under General Order 56. The parties exchanged initial
              17 disclosures on October 10, 2019 and held the site inspection on October 11, 2019. Nunez
              18 Dec. ¶ 3. The parties held the required in-person settlement meeting on November 21,
              19 2019 where Plaintiffs presented a settlement demand centered on ensuring effective access
              20 to audio description services at Palladio 16 and accessibility of Defendants’ website and
              21 mobile iOS application. Id. ¶ 4. Plaintiffs filed a Notice of Need for Mediation on
              22 November 22, 2019. ECF No. 12.
              23         Plaintiffs moved to file and, pursuant to Court order, filed Plaintiffs’ First Amended
              24 Complaint (“FAC”) in December. ECF Nos. 13, 15, 16.
              25         On January 16, 2020, a mediator was assigned to this case. ECF No. 18. On
              26 February 20, 2020, the parties stipulated to, and the Court ordered, that the deadline to
              27 hold the mediation required by General Order 56 was extended from February 20, 2020 to
              28 April 20, 2020. ECF No. 20. On February 25, 2020, the parties agreed to hold an in-
                                                            2                      Case No. 3:19-cv-03935-SK
                      PLAINTIFFS’ RESPONSE TO OSC AND ADMIN.MOTION FOR RELIEF FROM GENERAL ORDER 56
[3524378.3]
                       Case 3:19-cv-03935-SK Document 22 Filed 05/29/20 Page 4 of 6




               1 person mediation on April 7, 2020. Nunez Dec. ¶5.
               2          In March, the U.S. District Court for the Northern District of California issued an
               3 emergency order that prohibited in-person mediations. Northern District of California’s
               4 Notice re Procedures for ADR Cases and Cases Subject to General Order 56 During
               5 Coronavirus Public Health Emergency. Plaintiffs proposed that the parties hold the April
               6 7, 2020 mediation by phone or video conference. Nunez Dec. ¶ 6. Defendants refused to
               7 hold the mediation remotely “on April 7, or soon thereafter” but stated that they were open
               8 to “continuing to communicate in writing in an attempt to get the matter resolved.” Id.
               9 Plaintiffs’ counsel provided a comprehensive written settlement demand addressing all
              10 claims, injunctive, damages, and attorneys’ fees on May 15, 2020. Galvan Decl. ¶ 4. On
              11 May 27, Plaintiffs’ counsel received a complete rejection of the demand. Id.
              12
              13                                          ARGUMENT
              14 I.       PLAINTIFFS HAVE DILIGENTLY PROSECUTED THIS ACTION AND
                          COMPLIED WITH GENERAL ORDER 56.
              15
                          Dismissal is inappropriate because Plaintiffs have diligently prosecuted this action.
              16
                   Plaintiffs complied with the required pre-mediation procedures and attempted to timely
              17
                   conduct a mediation. Nunez Dec. ¶¶ 3-4, 6. After Plaintiffs learned of additional
              18
                   accessibility barriers, they promptly raised these issues in settlement discussions with
              19
                   Defendants and incorporated the issues into the case. See FAC; ECF No. 13; Nunez
              20
                   Decl. ¶ 4. After Defendants declined to participate in a remote mediation, Plaintiffs
              21
                   responded to Defendants’ invitation to continue settlement negotiations by preparing and
              22
                   providing Defendants a detailed proposed settlement agreement. Galvan Dec. ¶ 4. Given
              23
                   this context, an untimely request for a case management conference does not warrant
              24
                   dismissal.
              25
                          The failure to file this motion by April 27, 2020 was due to counsel’s mistake.
              26
                   Galvan Decl. ¶ 3. Counsel apologizes for any inconvenience to the Court. Dismissal is
              27
                   not appropriate, as Plaintiffs have otherwise been diligent in prosecuting this action.
              28
                                                             3                      Case No. 3:19-cv-03935-SK
                       PLAINTIFFS’ RESPONSE TO OSC AND ADMIN.MOTION FOR RELIEF FROM GENERAL ORDER 56
[3524378.3]
                       Case 3:19-cv-03935-SK Document 22 Filed 05/29/20 Page 5 of 6




               1 II.     GRANTING PLAINTIFFS RELIEF FROM GENERAL ORDER 56 IS
                         APPROPRIATE
               2
                         A.     Vacating the Mediation Requirement, Opening Discovery, and Setting a
               3                CMC Is Appropriate
               4         Plaintiffs request that the Court vacate the mediation requirement, immediately
               5 open discovery, and schedule an early case management conference (“CMC”). Discovery
               6 remains stayed by the General Order. General Order 56 ¶ 2 (May 29, 2012). A CMC has
               7 not yet been held or scheduled, and a pre-trial schedule has not been established.
               8         The parties would likely be unable to hold an in-person mediation for months. The
               9 Court’s order barring in-person mediations does not specify when the order will be lifted.
              10 Am. Notice Re Procedures for ADR Cases and Cases Subject to Gen. Order 56 During
              11 Coronavirus Public Health Emergency (Apr. 21, 2020), http://cand.uscourts.gov/wp-
              12 content/uploads/2020/03/Amended-Notice-re-Procedures-for-ADR-Cases-and-Cases-
              13 Subject-to-General-Order-56-During-Coronavirus-Public-Health-Emergency.pdf. On May
              14 21, 2020, an amended General Order 72-3 issued, providing, among other things, that the
              15 suspension of in-person proceedings, including ADR proceedings, is extended through
              16 September 30, 2020. https://www.cand.uscourts.gov/wp-content/uploads/general-
              17 orders/GO_72-3_5-21-2020.pdf
              18         The purposes of the mediation requirement have been more than met in this case.
              19 Plaintiffs provided defendants with notice of the claims more than a year before the case
              20 was filed. Nunez Decl. ¶ 2. Counsel corresponded for months to try to resolve the matter
              21 informally. Id. After filing the complaint, Plaintiffs complied with General Order 56,
              22 exchanging initial disclosures and holding a site inspection in October 2019, and holding
              23 the in-person settlement meeting in November 2019. Nunez Decl. ¶¶ 3-4. At the in-
              24 person settlement meeting Plaintiffs conveyed a settlement demand regarding steps needed
              25 to ensure effective access to audio description at Defendants’ theater. Nunez Decl. ¶ 4.
              26 The parties were set to hold the mediation on April 7, 2020 when the pandemic shutdown
              27 began. Nunez Decl. ¶¶ 5-6. Plaintiffs’ counsel tried to convert the April 7 session to a
              28 telephone or video conference, but Defendants declined stating that they remained open to
                                                             4                      Case No. 3:19-cv-03935-SK
                       PLAINTIFFS’ RESPONSE TO OSC AND ADMIN.MOTION FOR RELIEF FROM GENERAL ORDER 56
[3524378.3]
                       Case 3:19-cv-03935-SK Document 22 Filed 05/29/20 Page 6 of 6




               1 “continuing to communicate in writing” to resolve this case. Nunez Dec. ¶ 6. On May 15,
               2 2020, Plaintiffs provided Defendants with a detailed written proposed settlement
               3 agreement. Galvan Decl. ¶ 4. Even though General Order 56 allows Plaintiffs to insist on
               4 resolving injunctive relief before making monetary demands, Plaintiffs made an extra
               5 effort to settle the case by providing a comprehensive demand to resolve claims for
               6 injunctive relief, damages, and attorneys’ fees. General Order 56 ¶5(a); Galvan Decl. ¶ 4.
               7 On May 27, 2020, Defendants’ counsel responded that the demand was a “non-starter.” Id.
               8          B.     Alternatively, Ordering the Parties to Promptly Hold a Remote
                                 Mediation, Opening Discovery, and Setting a CMC Is Necessary
               9
                          If the Court concludes that holding a mediation is necessary, Plaintiffs request that
              10
                   the Court order the parties to hold a remote mediation within 30 days while also opening
              11
                   discovery and setting a Case Management Conference. Holding a remote mediation with
              12
                   the anticipated nine participants, is logistically feasible. Nunez Dec. ¶ 8. Discussing and
              13
                   understanding the issues in the case, website and mobile app accessibility and audio
              14
                   description services, do not necessitate in-person interactions. This approach would allow
              15
                   the parties to complete the last step of the General Order 56 process while avoiding months
              16
                   of delay for an in-person mediation. Plaintiffs’ counsel has reached out to the assigned
              17
                   mediator. Galvan Decl. ¶ 4.
              18
                                                          CONCLUSION
              19
                          Plaintiffs respectfully request that the Court find that Plaintiffs have satisfied its
              20
                   order to show cause and grant Plaintiffs’ requested relief from General Order 56.
              21
              22
                   DATED: May 29, 2020                      Respectfully submitted,
              23                                            ROSEN BIEN GALVAN & GRUNFELD LLP
              24
                                                            By: /s/ Ernest Galvan
              25                                                Ernest Galvan
              26                                            Attorneys for Plaintiffs
              27
              28
                                                             5                      Case No. 3:19-cv-03935-SK
                       PLAINTIFFS’ RESPONSE TO OSC AND ADMIN.MOTION FOR RELIEF FROM GENERAL ORDER 56
[3524378.3]
